—Appeals by the defendant from two judgments of the Supreme Court, Kings County (Pesce, J.), both rendered March 26, 1987, convicting him of robbery in the second degree under Indictment No. 4273/86, and attempted robbery in the first degree under Indictment No. 5139/86, upon his pleas of guilty, and imposing sentences. The appeal under Indictment No. 5139/86 brings up for review the denial, after a hearing, of that branch of the defendant’s motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
We agree with the hearing court that the lineup identification conducted by the police was not unduly suggestive. The participants in the lineup were reasonably similar in appearance to the defendant. There is no requirement that a defendant in a lineup be accompanied by individuals nearly identical to him or her in physical appearance (see, People v Chipp, 75 NY2d 327, 336; People v Stephens, 143 AD2d 692, 695). Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.